975 So. 2d 1157 (2008)
Melvin COX, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-214.
District Court of Appeal of Florida, Third District.
March 5, 2008.
Melvin Cox, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SUAREZ, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Affirmed. See Major v. State, 814 So. 2d 424, 431 (Fla.2002) (finding that "neither the trial court nor counsel has a duty to advise a defendant that the defendant's plea in a pending case may have sentence enhancing consequences on a sentence imposed for a crime committed in the future").